DETAILED ACTION

The amendments filed on 03/09/2022 have been entered.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christian Lek on 3/18/2022.

In the claims

In claim 12, line 3, the phrase “one each” has been replaced with --each one--. 
In claim 12, line 7, the phrase “first end” has been replaced with --uphole end--. 
In claim 12, line 7, the phrase “second end” has been replaced with --downhole end--. 
In claim 12, line 8, the phrase “first end” has been replaced with --uphole end--. 
In claim 12, line 8, the phrase “second end” has been replaced with --downhole end--. 
In claim 12, line 10,  the phrase “a respective uphole end” has been replaced with -- the respective uphole end--.

In claim 12, lines 11-12, the phrase “a respective uphole end” has been replaced with --the respective downhole end--. 
In claim 12, line 16, the phrase “the at least one tubular bodies” has been replaced with --the plurality of tubular bodies--. 
In claim 14, line 1, the phrase “the first end” has been replaced with --the uphole end--. 
In claim 14, line 1 , the phrase “second” has been replaced with --the downhole--. 

In claim 15, line 1, the phrase “the first end” has been replaced with --the uphole end--. 
In claim 15, line 2, the phrase “the second end” has been replaced with --the downhole end--. 
Claim 16 has been cancelled. 
In claim 20, line 2, the phrase “a casing” has been replaced with --at least one casing--. 
In claim 20, line 3, the phrase “the casing” has been replaced with --the least one casing--. 

In claim 20, line 5, the phrase “a first end” has been replaced with -- an uphole end--. 
In claim 20, line 5, the phrase “a second end” has been replaced with -- a downhole end--. 
In claim 20, line 6, the phrase “a respective uphole end” has been replaced with --the respective uphole end--.

In claim 20, line 7, the phrase “a respective downhole end” has been replaced with --the respective downhole end--.
In claim 20, line 8, the phrase “the first end” has been replaced with -- the uphole end--. 
In claim 20, line 9, the phrase “the second end” has been replaced with -- the downhole end--. 
In claim 20, line 10, the phrase “respective first ends” has been replaced with -- the respective uphole end--. 
In claim 20, line 11, the phrase “respective second ends” has been replaced with -- the respective downhole end--. 
In claim 20, line 11, the phrase “a first casing” has been replaced with --a first casing of the at least one casing--. 
In claim 20, line 12, the phrase “a second casing” has been replaced with --a second casing of the at least one casing--. 
In claim 20, lines 13-14, the phrase “at least one of the plurality of the modular collars” has been replaced with --each of the plurality of the modular collars--. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/Examiner, Art Unit 3672    

03/18/2022